_ Case 1:17-cv-01152-RBJ-MEH Document 208 Filed 10/09/19 USDC Colorado Page 1 of 6

FILED

TED STATES DISTRICT COURT
uN DENVER, COLORARO

OCT -9 2019
O« FFREY P. COLWELL
Date ' October 2, 2019 JE CLERK .

From William Golz, Ph.D.
29714 North 152nd Way
Scottsdale, AZ 85262-6942

Via Email and Certified Mail No. 7019 0140 0000 4557 0067

To Chief Judge Philip A. Brimmer
Federal District Court for the District of Colorado
Alfred A. Arraj United States Courthouse
*, 901 19th Street, Room A741
Denver, CO 80294 x

Re Case No. 17-cv-1152; the District Court Clerk's ongoing failure to certify
the Statement of Evidence for January 23, 2019 Conference, ECF 204, for
inclusion in the record on appeal. ECF 205.

 

 

Chief Judge Brimmer: ; “

I am writing to you in your role as chief administrator pursuant to your ulti-
mate managerial and oversight responsibility for the effective. completion of admin-
istrative and management tasks within the Federal District Court for the District of
Colorado (the “District Court”).

On May 4, 2019, my wife Annette Golz transmitted an email to you (Encl. 1,
also available as‘ ECF 176, Exh. D, at 3), attaching her verbatim transcript and an
audio ‘file of the January 23, 2019 Conférence—which was purportedly not recorded ;
by the courtroom deputy for the magistrate judge assigned to the case. See-ECF ”
204, Attach. 1 and Attach. 2. A Statement of Evidence for that conference was prof-
fered on August 14, ECF 200, to Plaintiff, whom, on August 26, approved it-with no
amendments or objections. ECF 201.

On September’ 12, 2019, Ms. Golz sent you a second email that attached a U. Ss
Postal Service notice showing certified delivery of the Statement of Evidence on the
morning of September 11. Encl. 2. Although it was not entered into the District
Court's CM/ECF system until after that email, the Statement of Evidence was, as
the docket shows, filed on September 11. ECF 204. The record on appeal (the
“ROA”) was docketed in both the District Court, as ECF: 205, and the-court of ap-
peals on September 12. Ms. Golz's September-12 email to you stated:

‘

1 See, e.g., Deskbook for Chief Judges of U. 'S. District Courts, 13-14, § II.B.2.a, (4th ed.
2014); available, online only, ‘at, https:/Awww.fjc. govleohitent/321526/deskbook-chief judge
" g-us- -district- courts-fourth-edition. Be 2s

r
at
Case 1:17-cv-01152-RBJ-MEH Document 208 Filed 10/09/19 USDC Colorado Page 2 of 6

To: Cuter JupGE Putte BrimMer Octoser 2, 2019 - From: Witu1am Gotz, Ph.D.

Via: Emaln AND Certirizep Mart No. 7019 0140 0000 4557 0067

 

[T]he USPS delivered Document (2), with signature con-
firmation, to the District Court on-September.11, 2019 at
10:42 a.m. The Clerk has not docketed *“(2) Statement of
Evidence” on the District Court record, and the Record on
Appeal was docketed by the Tenth Circuit at 11:17 a.m.
on September 12, 2019.

I anticipate that the District Court will rectify their omis-
sion pursuant to Fed. R..App. P. 10(e)(2)(B).by transmit-
ting a supplemental certified-record to the Tenth Circuit
to include the omitted “(2) Statement of Evidence.”

The Statement of Evidence is of fundamental importance in my appeals, and
consequent to your Clerk's three-week refusal to certify it for inclusion in the ROA,
I have had to file one motion that significantly relies upon the January 23 Confer-
ence where I had to cite ECF 204 in the District Court record. As 10th Cir. R.
10.4(B) provides, the appeals court can simply ignore any issue that has not been
certified for inclusion, and cited to a volume and page number, in the ROA. Your
Clerk has, notwithstanding my having met all of my responsibilities, deprived me of
thé ability to provide a sufficient record on appeal.

Your Clerk previously representéd to me in writing that his courtroom
deputy lacked the necessary ‘diligence, or competence, to carry out the routine
recording of the January 23 Conference. See ECF 204, Attach 2. Whatever-the rea-
son for the Clerk's office's current failure to certify ECF 204 (documenting that
same conference), it cannot be dismissed’as neglect. That the Clerk's office failed to
accomplish two different routine tasks in a single case demonstrates a need to re-
view management and administrative policies and procedures, hiring criteria and
training throughout the District Court.

The ongoing failure to certify is within your purview to correct as you are ul-
timately responsible for ensuring the effective completion of administrative and
management tasks at the District Court. Supra. As consistent with that set of re-
sponsibilities, this letter requests that you direct your Clerk to, without further ‘de-
lay, certify the Statement of Evidence—ECF 204, including the audio CD of the Jan-
uary 23, 2019 conference cited therein, ECF 174—for inclusion in the ROA. I re-
quest that you have your Clerk complete this long-overdue certification and trans-
mittal to the court of appeals no later than Friday, October A, 2019.
Case 1:17-cv-01152-RBJ-MEH Document 208 Filed 10/09/19 USDC Colorado Page 3 of 6

+ To: Cer Jupce Pamur BrimMer Ocroper 2, 2019 From: Wiiitam Gouz, Ph.D.

ViA: Emaln AND CrrtiFiep Mar No. 7019 0140 0000 4557 0067

 

I will appreciate your reply by mail to acknowledge your receipt of this letter
and to confirm that your Clerk will complete the task of certifying and transmitting
ECF 204 to the court of appeals without any additional delay.

Sincerely,

4

William Golz, Ph.D.
Enclosures (2)

ce: Jeffrey Colwell, Clerk of the District Court (First-Class Mail)
Case 1:17-cv-01152-RBJ-MEH Document 208 Filed 10/09/19 USDC Colorado Page 4 of 6

%

Subject: Electronic Service of Exh C: Jan. 23, 2019 Conf., Transcript & Audio w/ Declaration.

From: "AG." <annette.golz@gmail.com>

Sent: 5/4/2019 11:05:18 PM

"Jackson Chambers@cod.uscourts.gov" _ ;
<Jackson Chambers@cod.uscourts.gov>;"hegarty chambers@cod.uscourts.gov"

To: aareer :
<hegarty chambers@cod.uscourts.gov>;"jasand.mock@usdoj.gov"
<jasand.mock@usdoj.gov> a

"meredith.callan.esq@gmail.com"
Cc: <meredith.callan.esq@gmail.com>;"Brimmeér Chambers@cod.uscourts.gov"
<Brimmer Chambers@cod.uscourts.gov>

Attachments: Exh C(i) pp 11-16 Transcript Jan 23 Conf. pdf; Exh C(ii) Audio Jan 23 Conf.m4a

“4

 

FedEx Tracking: https://www.fedex.com/apps/fedextrack/?
action=track&tracknumbers=7870477968 1 8&language=en&opco=F X&clientype=ivother

William Golz, Ph.D.
Research (full-text preprints)

Los Alamos National Lab (search Author(s) "golz, w j") https://arxiv.org/search/
Louisiana State University https://digitalcommons.|su.édu/gradschool dissertations/ 1995/
National Sea Grant Library (search Author
"golz") https://eos.ucs.uri.¢du/EOS WebOPAC/OPA C/Index.aspx

. ResearchGate http://www.researchgate.net/profile/William Golz/
Academia.edu http://independent.academia.edu/WilliamGolz

-IMPORTANT-

This email is covered by the electronic communications privacy act, 18 u.s.c. 2510-2521 and is legally
privileged. The information contained in this message is confidential and is intended only for the use of
the individual or entity named above. Any unauthorized disclosure or distribution of this information is
prohibited. If you are not the intended recipient, please notify me immediately by returning it to me and
-deleting this copy from your system.

iQ Virus-free. www.avast.com

Enclosure | of Ltr to P. Brimmer re 17-cv-01 152
Case 1:17-cv-01152-RBJ-MEH Document 208 Filed 10/09/19 USDC Colorado Page 5 of 6
Page | of 1

4

17-cv-1152: Statement of Evidence, Delivered 9/11/19 at 10:42 a.m. (Certif No 7019

 

 

Subject: 9140'0000 4557 0036)
From: "AG ." <annette.golz@gmail.com>
Sent: 9/12/2019 11:31:59 PM
"Jackson_Chambers@cod.uscourts.gov"
To: <Jackson_Chambers@cod.uscourts.gov>;"hegarty chambers@cod.uscourts.gov"

<hegarty_chambers@cod.uscourts.gov>;"jasand.mock@usdoi.gov"

<jasand.mock@usdoj.gov>

Cc: "Brimmer_Chambers@cod.uscourts.gov" <Brimmer Chambers@cod.uscourts.gov>

Attachments: (1) USPS Delivery Sep 11, 2019 (Certif No 7019 01400000 4557 0036).pdf; (2)
acam ” Statement of Evidence w Attachments & COS.pdf ‘

Gentleman,

| am attaching "(2) Statement of Evidence" because, once again, it was not docketed timely
by Judge Jackson's records specialist. This will require correction of the Record on Appeal.

As Document (1) shows, the USPS delivered Document (2), with signature confirmation, to

the District Court on September 11, 2019 at 10:42 a.m. .The Clerk has not docketed "(2)
Statement of Evidence" on the District Court record, and the Record on Appeal was docketed |
by the Tenth Circuit at 11:17 a.m. on September 12, 2019.

| anticipate that the District Court will rectify their omission pursuant to Fed.R.App.P. 10(e)(2)
(B) by transmitting a supplemental certified-record to the Tenth Ciréuit to include.the omitted
"(2) Statement of Evidence."

Annette Golz

FEC Virus-free. www. avast.com

Enclosure 2 of Ltr to P. Brimmer re 17-cv-01152

msg://b 1d8a5b0-2796-4b85-98c6-feb482cf5964/viewable 9/26/2019
ge 6 of 6

  

Tk — :

 

  

sn a 9294

ee ere meee

ga, PURER “|

i. ” , o By a $hae | ,
Witiam Gouz, Ph.D. : ' SS ee ft
29714 Nortu 152np Way : Ea: KR
SCOTTSDALE, AZ 85262-6942 | POSTE ES.
' 1000 (00t iim it Miiainee |

 

JEFFREY P, CoLwe it, Esa,
CLERK oF Court

Feperau District Court F
AtFreD A. Arras Unirep
901 197H STREET,

Denver, Cotorapo 80294-3589

OR THE Districr or CoLtorapo
STaTEs CourrHousr, Room A-105

B02S4-25015; a Aa io fyi ey

 

 

no x»

. +h ides

gi x, |

Bs comet! :
aOE Some ¢ - _ i
3 «So .
